Citation Nr: 1336208	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  13-21 230	)	DATE
	)
	)


THE ISSUE

Whether Board decisions of September 1956 and October 1967 involved clear and unmistakable error, for accrued benefits purposes. 

[The matter of entitlement to an effective date earlier than January 15, 2003, for the award of service connection for residuals of a left nephrectomy is addressed in a separate decision.]


REPRESENTATION

Moving party represented by:  Agnes S. Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.  He died in April 2008.  The appellant is his widow. 

In the substantive appeal filed in July 2013, the appellant's attorney indicated that she would be filing a brief in support of the appeal "shortly."  In an August 2013 letter, the RO informed the appellant and her attorney that the matter had been certified to the Board of Veterans' Appeals (Board) and that the claims file was being transferred to the Board.  The letter also informed her that she had ninety days from the date of the letter, or until the Board issues its decision, whichever comes first, to send additional evidence or argument directly to the Board.  See 38 C.F.R. § 20.1304.  As of the date of this decision, no brief has been received.  The Board will therefore proceed with review of this matter without further delay.

On its own motion, the Board has advanced this matter on the Board's docket, in light of the appellant's advancing age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900.  The appellant and her attorney were informed of this advancement in a letter of October 2013.  The appellant's motion has received expedited treatment since that time.  


FINDING OF FACT

The appellant has not identified the alleged clear and unmistakable error of fact or law in either prior Board decision; she has not identified the legal or factual basis for her claim, and she has not identified why the result would have been manifestly different but for the alleged error.  



CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, during service, the Veteran was initially diagnosed with a congenital kidney disorder.  Testing done while he was on active duty revealed a nonfunctioning left kidney and severe left hydronephrosis.  He underwent surgical removal of the left kidney in December 1955, and was discharged soon after.

The Veteran applied for service connection and VA compensation following discharge.  The RO denied the claim and he appealed it to the Board, which performed an independent review and denied the appeal in September 1956.  The Veteran sought to reopen the claim in 1966.  The RO declined to reopen in an October 1966 determination, and the Veteran again appealed to the Board.  In October 1967, the Board also declined to reopen the prior, final denial.

No further communication was received from the Veteran until January 2003, when he again sought to reopen the prior denial.  This was denied by the RO and the Board, and the Veteran pursued an appeal to the United States Court of Appeals for Veterans Claims (Court).  

In April 2007, the Court approved a joint motion for remand filed by the parties to the case, vacated the Board's 2006 denial, and remanded the matter to the Board for further review.  Following additional evidentiary development, the Board granted service connection for residuals of a left nephrectomy in February 2008.  The RO implemented the grant in March 2008, assigning an effective date of January 15, 2003, reflecting the date the Veteran's claim for service connection was received by VA.  This decision became final one year after he was notified of it.  Thus finality attached to the service connection grant and to the choice of the effective date in March 2009.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

As set forth above, the Veteran died in April 2008.  The appellant filed a claim for service connection for the cause of the Veteran's death in May 2008, which was granted by the RO in September 2008.  

In March 2010, the appellant's attorney filed two communications with the RO in which she requested that the RO "reopen the Veteran's initial claim ... decided by the Board ... in 1956, on the basis of clear and unmistakable error."  She also indicated that she would file a brief as to why the earlier 1956 Board decision should not be reopened.  

In this regard, it is highly unclear if the Appellant has standing in this case.  However, in light of the below, the Board does not have to make a determination regarding this issue.

In a December 2010 communication, she indicated that the appellant was seeking an earlier effective date in February 1956, reflecting the date of the Veteran's discharge from service, for the grant of service connection for residuals of a left nephrectomy based upon the submission of new and material evidence and/or through clear and unmistakable error.   

The RO interpreted these somewhat confusing statements as a claim for an earlier effective date for service connection for residuals of the left nephrectomy based upon an allegation of clear and unmistakable error in the 1956 and 1966 Board decisions.  In a February 2011 decision, the RO denied the earlier effective date claim.  

Claims based upon clear and unmistakable error in a prior Board decision are unique, and involve an extremely high standard of proof.  These cases fall within the original jurisdiction of the Board, and thus, the RO improperly addressed this aspect of the appellant's claim.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  By definition, therefore, new and material evidence such as a changed diagnosis cannot support a claim of clear and unmistakable error, as that evidence was not of record at the time of the decision being challenged.  Similarly, a breach of the duty to assist cannot form the basis of a CUE claim.  38 C.F.R. § 20.1403.  

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  

Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In this case, the appellant's attorney appears to contend that the medical evidence obtained in support of the Board's 2008 grant of service connection shows that the earlier decisions contained clear and unmistakable error.  As set forth above, this very situation is given as an example of a case which does not constitute clear and unmistakable error in the regulation which governs these matters.  Other than this specific allegation, the rest of her written argument does not represent more than a general, non-specific allegation of error, even when viewed through the broadest, most liberal legal lens conceivable.  

Under these circumstances, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice. 

ORDER

The motion is dismissed without prejudice to refiling.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2012) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2012).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.



